Case: 20-61221      Document: 00516067697         Page: 1     Date Filed: 10/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  October 25, 2021
                                  No. 20-61221                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Michael Wayne Hanzik, Jr.,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:15-CR-33-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Michael Wayne Hanzik, Jr., federal prisoner # 18297-043, appeals the
   denial of his motion for compassionate release filed pursuant to 18 U.S.C.
   § 3582(c)(1)(A). Hanzik argues that the district court erred by finding he
   failed to exhaust his administrative remedies, by failing to consider all of his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61221        Document: 00516067697         Page: 2   Date Filed: 10/25/2021




                                     No. 20-61221


   arguments for granting relief, by failing to adequately explain its decision, by
   failing to properly balance the 18 U.S.C. § 3553(a) factors, and by considering
   U.S.S.G. § 1B1.13, p.s.
          We review a district court’s denial of a prisoner’s § 3582(c)(1)(A)
   motion for an abuse of discretion. United States v. Chambliss, 948 F.3d 691,
   693 (5th Cir. 2020). Because Hanzik himself filed the instant motion, the
   district court’s ruling was “bound only by § 3582(c)(1)(A)(i) and . . . the
   sentencing factors in § 3553(a).” United States v. Shkambi, 993 F.3d 388, 393
   (5th Cir. 2021).
          In the instant case, we need not address the district court’s conclusion
   that Hanzik failed to exhaust his administrative remedies because it
   alternatively concluded that Hanzik’s motion failed on its merits. The
   district court considered all of Hanzik’s arguments and found that, even if
   Hanzik had demonstrated an extraordinary and compelling reason to grant
   his motion, it should be denied based on the sentencing factors of § 3553(a).
   Thus, the court’s ruling provided “specific factual reasons” for its decision
   and reflected consideration of Hanzik’s motion, the record, and the § 3553(a)
   factors. See Chambliss, 948 F.3d at 693. Hanzik’s disagreement with the
   district court’s balancing of the § 3553(a) sentencing factors is not sufficient
   to demonstrate that the district court abused its discretion. See id. at 694.
          Finally, although the district court briefly discussed the policy
   statement and commentary found at U.S.S.G. § 1B.13, p.s., there is no
   indication that the court considered itself bound by § 1B1.13. Cf. Shkambi,
   993 F.3d at 393.
          Accordingly, the district court’s order is AFFIRMED.




                                          2